 



Exhibit 10.3
 
EMPLOYMENT AGREEMENT
by and between
Scott Keys
and
IndyMac Bank, F.S.B.
dated as of July 1, 2006
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page     1.    
Term
    1     2.    
Position, Duties and Responsibilities
    1     3.    
Outside Affiliations
    1     4.    
Compensation and Benefits
    1          
4.1   Base Salary
    1          
4.2   Cash Incentive Compensation
    1          
4.3   Equity Incentive Compensation
    2          
4.4   Additional Benefits
    2     5.    
Termination of Employment
    2          
5.1   Grounds for Termination
    2          
     5.1.1   Disability
    2          
     5.1.2   Death
    2          
     5.1.3   Cause
    2          
     5.1.4   Poor Performance
    3          
     5.1.5   Without Cause
    3          
     5.1.6   Resignation
    3          
5.2   Benefits Upon Termination
    3          
     5.2.1   Disability
    4          
     5.2.2   Death
    4          
     5.2.3   Cause
    5          
     5.2.4   Poor Performance
    5          
     5.2.5   Without Cause
    5          
     5.2.6   Resignation
    6          
     5.2.7   Change in Control
    6          
     5.2.8   Other Employment
    7          
     5.2.9   Excise Tax
    8          
     5.2.10 Release of Claims
    8     6.    
Restrictive Covenants
    8          
6.1    No Solicitation
    8          
6.2   Basis for Non-Solicitation Agreement
    9          
6.3   Confidentiality
    9          
     6.3.1   Trade Secrets
    9          
     6.3.2   Confidential Information
    9          
     6.3.3   Non-Disclosure
    9          
6.4   Conditional Payment
    10  

- i -

 



--------------------------------------------------------------------------------



 



                    7.    
Reimbursement of Business Expenses
    10     8.    
Miscellaneous
    10          
8.1   Notice of Termination and Termination Date
    10          
8.2   Successorship
    10          
8.3   Notices
    11          
8.4   Entire Agreement
    11          
8.5   Waiver
    11          
8.6   California Law
    11          
8.7   Injunctive Relief
    11          
8.8   Claims Procedures
    12          
8.9   Severability
    12          
8.10 Regulatory Intervention
    12          
8.11 Counsel
    13  

- ii -

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is entered into effective as of
July 1, 2006, by and between IndyMac Bank F.S.B. (“IndyMac”) and Scott Keys
(“Employee”).
     1. Term. IndyMac agrees to employ Employee, and Employee agrees to serve
IndyMac, in accordance with the terms and conditions of this Agreement, for a
period of three and one-half (3.5) years, commencing on the date first set forth
above, unless Employee’s employment is earlier terminated as herein provided.
     2. Position, Duties and Responsibilities. Employee initially shall serve as
EVP, Chief Financial Officer of IndyMac and shall have such duties and
responsibilities as shall be assigned to him by IndyMac. Employee acknowledges
and agrees that from time to time IndyMac may assign Employee to different or
additional positions with IndyMac or one of IndyMac’s affiliated companies
(including its parent companies and subsidiaries), with such title, duties, and
responsibilities as determined by IndyMac in its sole discretion. Employee
agrees to serve any and all such positions without additional compensation. As
used in this Agreement, the term “Employer” includes IndyMac and any such
affiliated companies to which Employee may be assigned.
     3. Outside Affiliations. Employee agrees to devote Employee’s business
time, attention, skill, and best efforts exclusively to the business and affairs
of Employer and its affiliates, to faithfully perform such duties as may be
assigned to Employee, and to diligently promote the business, affairs and
interests of Employer and its affiliates. Employee agrees to conduct himself or
herself in compliance with Employer’s Code of Business Conduct and Ethics.
     4. Compensation and Benefits. During the term of this Agreement, Employer
or its affiliates shall provide to Employee the following compensation and
benefits; provided that Employee meets the eligibility requirements under the
terms and conditions of the relevant benefit plans. All compensation paid, or
benefits provided, to Employee by Employer or by any of its affiliates shall be
aggregated in determining whether Employee has received the compensation and
benefits described herein.
          4.1 Base Salary. Employer shall pay to Employee a base salary at the
annual rate set forth in Appendix A. Employee’s base salary shall be payable in
equal monthly or more frequent installments as are customary under Employer’s
payroll practices from time to time. Employer may, in its sole discretion,
increase Employee’s base salary during the term of this Agreement, but Employer
will not decrease Employee’s base salary below the amount set forth in
Appendix A.
          4.2 Cash Incentive Compensation. During the term of this Agreement,
Employee will be eligible to receive annual or quarterly cash bonuses, based
upon performance criteria established from time to time by the Board of
Directors of Employer, a committee of the Board, or its authorized delegate, in
its sole discretion, and administered pursuant to Employer’s Senior Manager Cash
Incentive Plan policy, which is incorporated herein by this reference. The
initial performance criteria relating to Employee’s cash incentive awards
outstanding as of the Effective Time are set forth in Appendix B, but may be
changed by Employer from time to time

 



--------------------------------------------------------------------------------



 




pursuant to such policy. Unless otherwise determined by Employer, any annual or
quarterly bonus shall be prorated to the extent that Employee is employed for
less than the full bonus period.
          4.3 Equity Incentive Compensation. During the term of this Agreement,
Employee will be eligible to participate in any incentive award plan or program,
applicable generally to employees at a management level similar to Employee’s
level at the time of grant (“Peer Employees”), that is maintained by Employer’s
public company affiliate, IndyMac Bancorp, Inc., or any successor public company
(“Public Company”), and administered pursuant to Employer’s Stock Incentive
Compensation policy, which is incorporated herein by this reference. Any awards
granted under such plan or program will be issued, and will have such terms and
conditions, as determined in the sole discretion of the Board of Directors of
Employer, a committee of the Board, or its authorized delegate.
          4.4 Additional Benefits. During the term of this Agreement, Employee
shall be entitled to paid vacation and fringe benefits in accordance with, and
subject to the terms and conditions of, Employer’s policies and procedures in
effect for Peer Employees from time to time. Employee shall also be eligible to
enroll and participate in any health and welfare benefit (medical, dental,
vision, life, disability, flexible spending accounts), stock purchase,
profit-sharing, deferred compensation, or other benefit plans provided by
Employer from time to time to the extent generally applicable to Peer Employees
and subject to the eligibility criteria and terms and conditions of such plans.
Any additional benefits above those noted above are set forth in Appendix C.
This Agreement does not affect or otherwise modify the provisions of any other
compensation, retirement or other benefit program or plan of Employer.
     5. Termination of Employment. This Agreement, the compensation and benefits
provided under this Agreement, and Employee’s employment with Employer, are
terminable as herein provided.
          5.1 Grounds for Termination. Employer may, in its sole and absolute
discretion, terminate this Agreement and Employee’s employment on the following
grounds:
               5.1.1 Disability. In the event of Employee’s inability to perform
the essential functions of his or her position (with or without reasonable
accommodation) because of illness, injury or similar incapacity (“Disability”),
this Agreement and Employee’s employment may be terminated by Employer by giving
Notice of Termination as provided in Section 8.1. For purposes of this
Agreement, Employee shall not be considered to have a Disability if he or she is
considered to be a “qualified individual with a disability” under the Americans
with Disabilities Act.
               5.1.2 Death. In the event of Employee’s death during the term of
this Agreement (“Death”), this Agreement and Employee’s employment shall
immediately and automatically terminate.
               5.1.3 Cause. Employer may terminate this Agreement and Employee’s
employment by giving Notice of Termination at any time for Cause. “Cause” means,
as determined by Employer:

- 2 -



--------------------------------------------------------------------------------



 



               (i) Employee’s intentional and material failure to perform
Employee’s duties with Employer (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
performance is delivered to Employee by Employer which specifically identifies
the manner in which Employer believes that Employee has intentionally and
materially failed to perform Employee’s duties; or
               (ii) Employee’s engaging in any illegal conduct, gross
misconduct, or gross negligence which is, or is likely to be, injurious to the
Company, its financial condition, or its reputation; or
               (iii) Employee’s engaging in any act or omission to act which
involves (a) fraud, theft, misappropriation, embezzlement, or dishonesty,
(b) willful violation of any law, rule or regulation of a governmental
authority, other than traffic violations, (c) regular alcohol or drug abuse, or
(d) material violation of Employer’s written policies, including its Code of
Business Conduct and Ethics; or
               (iv) Entry of an order by any state or federal regulatory agency
either removing Employee from Employee’s position with Employer or its
affiliates or prohibiting Employee from participating in the conduct of the
affairs of Employer or any of its affiliates; or
               (v) Employee’s breach of the covenants set forth in Section 6 of
this Agreement, or material breach of any other provisions of this Agreement.
               5.1.4 Poor Performance. Employer may terminate this Agreement and
Employee’s employment by giving Notice of Termination at any time for Poor
Performance. “Poor Performance” means Employee’s failure to substantially
perform Employee’s duties with Employer (other than any such failure resulting
from incapacity due to physical or mental illness), and Employee’s inability to
cure such failure to Employer’s reasonable satisfaction within 90 days following
Employer’s delivery to Employee of a written demand for substantial performance
which specifically identifies the manner in which Employer believes that
Employee has substantially failed to perform Employee’s duties.
               5.1.5 Without Cause. Employer may, in its sole and absolute
discretion, terminate this Agreement and Employee’s employment other than for
Cause, Death, Disability, or Poor Performance (“Without Cause”) by giving Notice
of Termination at any time for any reason.
               5.1.6 Resignation. Should Employee voluntarily resign Employee’s
employment, either by giving Notice of Termination during the term of this
Agreement or otherwise (“Resignation”), Employee’s employment shall terminate
immediately, unless Employee and Employer mutually agree on a later effective
Termination Date.
          5.2 Benefits Upon Termination. Notwithstanding any other agreements to
the contrary, the following benefits shall be the only termination benefits
Employee is entitled to from Employer. In the event that Employee’s employment
terminates for any reason, Employee shall be entitled to receive (i) all accrued
but unpaid Base Salary and vacation benefits as of the

- 3 -



--------------------------------------------------------------------------------



 




Termination Date (“Accrued Benefits”) and (ii) any other benefits already vested
as of the Termination Date under any of Employer’s applicable equity
compensation, pension, cash incentive compensation, or similar plans in which
Employee participated immediately prior to termination (“Vested Benefits”).
               5.2.1 Disability. In the event that Employee’s employment
terminates by reason of Disability, Employee shall be entitled to receive
(i) the immediate vesting, to the extent not otherwise vested, of all
outstanding equity incentive awards previously granted to Employee by the Public
Company, and (ii) Employee’s target cash incentive compensation award for the
period in which the Termination Date occurs, prorated to the Termination Date
and payable in a lump sum promptly following such termination. Employee shall
also be entitled to (iii) payment of an amount equal to the product obtained by
multiplying one-twelfth (1/12) of Employee’s then-current base salary, reduced
by 50%, by the number of whole months remaining from the Termination Date until
the end of the term of this Agreement, with such amount being paid in
approximately equal monthly or bi-weekly installments through the end of the
calendar year in which the termination occurs. Such amount will be reduced by
the amount of any cash payments that would become due to Employee under the
terms of Employee’s disability insurance or other disability benefit plan funded
by Employer or Employer’s tax-qualified Defined Benefit Pension Plan during the
period from the Termination Date until the end of the term of this Agreement. In
addition, Employee shall be entitled (iv) for a period of time through the end
of the term of this Agreement or until Employee’s death, whichever first occurs,
to reimbursement by Employer of (a) the cost of any continued coverage under
Employer’s group medical insurance plan for the benefit of Employee, Employee’s
spouse and dependents, if any, should they elect continued coverage under COBRA,
provided they were covered under the plan immediately prior to Employee’s
termination, and (b) the cost of continued coverage under Employer’s life and
long-term disability plans for the benefit of Employee, should Employee elect to
obtain an individual conversion policy, subject to the terms, conditions, and
limitations contained in such policy. Coverage under another group plan (e.g.,
through a new employer) shall result in the immediate cessation of the
reimbursement and continuation of the applicable Employer benefit plans. If and
to the extent required to prevent a violation of Section 409A of the Code,
Employee will pay the entire cost of such coverage for the first six months
after the Date of Termination and Employer will reimburse Employee for
Employer’s share of such costs on the six-month anniversary of Employee’s
“separation from service” as defined in Section 409A of the Code. All payments
under this Section 5.2.1 shall be subject to Section 5.2.8, Section 5.2.10.,
Section 6, and to the additional benefit described in Section 5.2.9, if allowed
by law and by this Agreement.
               5.2.2 Death. In the event of Employee’s Death, such person or
persons as Employee shall have designated in writing or, in the absence of such
a designation, Employee’s estate, shall be entitled to receive (i) the immediate
vesting, to the extent not otherwise vested, of all equity incentive awards
previously granted to Employee by the Public Company, and (ii) Employee’s target
cash incentive compensation award for the period in which Death occurs, prorated
to date of Death and payable in a lump sum promptly following such termination.
Employer shall also, within forty-five (45) days following Employee’s Death, pay
to Employee’s designee or to Employee’s estate (iii) an amount equal to two
times Employee’s last annual base salary, and (iv) for a period of twelve
(12) months following the date of Employee’s Death, reimburse such persons for
the cost of any continued coverage under

- 4 -



--------------------------------------------------------------------------------



 



Employer’s group medical insurance plan for the benefit of Employee’s spouse and
dependents, if any, should they elect continued coverage under COBRA, provided
they were covered under the plan immediately prior to Employee’s Death. Coverage
under another group plan (e.g., through a new employer) shall result in the
immediate cessation of the reimbursement and continuation of the applicable
Employer benefit plans. If and to the extent required to prevent a violation of
Section 409A of the Code, Employee will pay the entire cost of such coverage for
the first six months after the Date of Termination and Employer will reimburse
Employee for Employer’s share of such costs on the six-month anniversary of
Employee’s “separation from service” as defined in Section 409A of the Code. All
payments under this Section 5.2.2 shall be subject to Section 5.2.10 and to the
additional benefit described in Section 5.2.9, if allowed by law and by this
Agreement.
               5.2.3 Cause. In the event of Employee’s termination for Cause,
Employee shall not be entitled to any additional compensation or benefits,
except as provided in Section 5.2.
               5.2.4 Poor Performance. In the event of Employee’s termination
for Poor Performance, the benefits payable to Employee shall depend upon
Employee’s position and years of continuous service to Employer or its
affiliates. If Employee had five (5) or fewer years of continuous service as of
the Termination Date, Employee shall be entitled to payment of an amount equal
to the lesser of (a) the product obtained by multiplying Employee’s then-current
base salary by 0.5, or (b) the product obtained by multiplying one-twelfth
(1/12) of Employee’s then-current base salary, reduced by 50%, by the number of
whole months remaining from the Termination Date until the end of the term of
this Agreement. Such amount shall be paid in approximately equal monthly or
bi-weekly installments through the end of the calendar year in which the
termination occurs.
               If Employee had more than five (5) years of continuous service as
of the Termination Date, or if Employee is a person required to file reports
pursuant to Section 16(a) of the Securities Exchange Act of 1934, as amended,
due to Employee’s status as a director, officer or principal stockholder of
Employer or of any of its affiliates (a “Section 16 Reporting Person”), Employee
shall be entitled to payment of an amount equal to the lesser of (a) Employee’s
then-current base salary, or (b) the product obtained by multiplying one-twelfth
(1/12) of Employee’s then-current base salary by the number of whole months
remaining from the Termination Date until the end of the term of this Agreement.
Such amount shall be paid in approximately equal monthly or bi-weekly
installments through the end of the calendar year in which the termination
occurs.
               Regardless of Employee’s position or years of service, Employee
shall also be entitled to Employee’s target cash incentive compensation award
for the period in which such termination occurs, prorated to the Termination
Date and payable in a lump sum promptly following such termination. All payments
under this Section 5.2.4 shall be subject to Section 5.2.8, Section 5.2.10.,
Section 6, and to the additional benefit described in Section 5.2.9, if allowed
by law and by this Agreement.
               5.2.5 Without Cause. In the event Employee’s employment is
terminated by Employer Without Cause, Employee shall be entitled to (i) the
immediate vesting,

- 5 -



--------------------------------------------------------------------------------



 



to the extent not otherwise vested, of all equity incentive awards previously
granted to Employee by the Public Company, but only to the extent that any such
awards would, by their normal terms, vest within one (1) year of the Termination
Date, and (ii) Employee’s target cash incentive compensation award for the
period in which such termination occurs, prorated to the Termination Date and
payable in a lump sum promptly following such termination. Employee shall also
be entitled to (iii) payment of an amount equal to the lesser of (a) the product
obtained by multiplying Employee’s then-current base salary by 1.5, or (b) the
product obtained by multiplying one-twelfth (1/12) of Employee’s then-current
base salary, increased by 100%, by the number of whole months remaining from the
Termination Date until the end of the term of this Agreement. Such amount shall
be paid in approximately equal monthly or bi-weekly installments through the end
of the calendar year in which the termination occurs. In addition, Employee
shall be entitled (iv) for a period of twelve (12) months following the
Termination Date, to reimbursement by Employer of (a) the cost of any continued
coverage under Employer’s group medical insurance plan for the benefit of
Employee, Employee’s spouse and dependents, if any, should they elect continued
coverage under COBRA, provided they were covered under the plan immediately
prior to Employee’s termination, and (b) the cost of continued coverage under
Employer’s life and long-term disability plans for the benefit of Employee,
should Employee elect to obtain an individual conversion policy, subject to the
terms, conditions, and limitations contained in such policy. Coverage under
another group plan (e.g., through a new employer) shall result in the immediate
cessation of such reimbursement and continuation of the applicable Employer
benefit plans. If and to the extent required to prevent a violation of
Section 409A of the Code, Employee will pay the entire cost of such coverage for
the first six months after the Date of Termination and Employer will reimburse
Employee for Employer’s share of such costs on the six-month anniversary of
Employee’s “separation from service” as defined in Section 409A of the Code. All
payments under this Section 5.2.5 shall be subject to Section 5.2.8,
Section 5.2.10., Section 6, and to the additional benefit described in
Section 5.2.9, if allowed by law and by this Agreement.
               5.2.6 Resignation. In the event of Employee’s Resignation,
Employee shall not be entitled to payment of any additional compensation or
benefits, except as provided in Section 5.2.
               5.2.7 Change in Control.
               5.2.7.1 Determination of Change in Control. For purposes of this
Agreement, “Change in Control” shall have the meaning set forth in the IndyMac
Bancorp, Inc. 2002 Incentive Plan, as Amended and Restated, or if a subsequent
incentive plan is adopted by the Board of Directors of the Public Company and
approved by the shareholders thereof, then the definition of “Change in Control”
in such subsequent plan, if applicable, shall be used for purposes of this
Agreement.
               5.2.7.2 Effect of Change of Control. If a Change in Control
should occur during the term of this Agreement, and should Employee’s employment
be terminated within two (2) years following the Change in Control (i) by reason
of Employee’s Disability or Death, or (ii) either by Employer or its successor
Without Cause, then, in lieu of any other benefits described elsewhere in this
Agreement:

- 6 -



--------------------------------------------------------------------------------



 



               (i) Employer shall pay Employee in a single severance payment as
soon as practicable after the Termination Date, but in no event later than
thirty (30) days thereafter, an amount in cash equal to two (2) times the sum of
(a) Employee’s then-current base salary and (b) the higher of Employee’s target
annual cash incentive compensation award as in effect on the Termination Date or
Employee’s target annual cash incentive compensation award at the time of the
Change in Control,
               (ii) Employer shall pay Employee an amount equal to Employee’s
annual cash incentive compensation award for the period in which such
termination occurs, prorated to the Termination Date and payable in a lump sum
promptly following such termination.
               (iii) Any unvested stock options and other equity grants shall
become immediately and fully vested, and any vested options (or other incentive
awards that may be exercised) shall remain exercisable until (a) the later of
the fifteenth (15th) day of the third month following the date the award
otherwise would have expired if the exercise period had not been extended
pursuant to this provision, or December 31 of the calendar year in which the
award otherwise would have expired if the exercise period had not been extended
pursuant to this provision, or (b) if earlier, their full-term expiration,
               (iv) For a period of twelve (12) months following the Termination
Date, Employer shall reimburse Employee for (a) the cost of any continued
coverage under Employer’s group medical insurance plan for the benefit of
Employee, Employee’s spouse and dependents, if any, should they elect continued
coverage under COBRA, provided they were covered under the plan immediately
prior to Employee’s termination, and (b) the cost of continued coverage under
Employer’s life and long-term disability plans for the benefit of Employee,
should Employee elect to obtain an individual conversion policy, subject to the
terms, conditions, and limitations contained in such policy; provided that, if
and to the extent required to prevent a violation of Section 409A of the Code,
Employee will pay the entire cost of such coverage for the first six months
after the Date of Termination and Employer will reimburse Employee for
Employer’s share of such costs on the six-month anniversary of Employee’s
“separation from service” as defined in Section 409A of the Code, and
               (v) Employee shall be entitled to any Accrued Benefits and any
Vested Benefits.
               Notwithstanding anything contained herein, if a Change in Control
occurs and Employee’s employment with Employer is terminated prior to a Change
in Control other than for Cause or Poor Performance, and if such termination of
employment or event was at the request, suggestion or initiative of a third
party who has taken steps reasonably calculated to effect a Change in Control,
then Employee upon occurrence of the Change in Control shall be entitled to
receive the payments and benefits set forth in this Section 5.2.7, in lieu of
payments and benefits described elsewhere in this Agreement. All payments under
this Section 5.2.7 shall be subject to Section 5.2.8, Section 5.2.10.,
Section 6, and to the additional benefit described in Section 5.2.9, if allowed
by law and by this Agreement.
               5.2.8 Other Employment. Employer’s obligation to pay continuation
benefits to Employee in the event of Employee’s termination for Disability or by
Employer

- 7 -



--------------------------------------------------------------------------------



 



Without Cause or for Poor Performance, other than pursuant to Section 5.2.7,
shall immediately cease in the event that Employee obtains employment for
compensation (whether as an employee, independent contractor, consultant or
otherwise) with any person or entity.
               5.2.9 Excise Tax. In the event it should be determined that any
payment or distribution by Employer as the result of Employee’s termination of
employment in connection with a change in control of Employer (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code or any interest or penalties are incurred by Employee with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
Employee shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Employee of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. In order to be eligible for this benefit, Employee
must have had more than ten (10) years of continuous service to Employer or its
affiliates as of the Termination Date or must immediately prior to the
transaction giving rise to the change in control be a Section 16 Reporting
Person. If the law prohibits any form of the foregoing benefit, then Employer
and Employee understand and agree that this Section 5.2.9 is of no effect.
               5.2.10 Release of Claims. Employer’s obligation to pay any salary
continuation, benefits continuation or other amounts, awards, or benefits which
otherwise were not vested as of the date of Employee’s termination is expressly
conditional upon the effective date of a general release, executed by Employee,
of all claims or causes of action, whether known or unknown, that Employee may
have or hold against Employer including, but not limited to, any claims for
breach of contract, for employment discrimination or harassment, for wrongful
termination or for other tortious conduct in connection with Employee’s
employment or its termination. Such release agreement shall be prepared by
Employer, shall be similar to the release(s) required to be signed by Peer
Employees in connection with their termination of employment, shall include an
express waiver by Employee of California Civil Code section 1542, and shall be
promptly provided to Employee following termination of employment. Employee
shall be required to execute and return such release agreement to Employer
within twenty-one (21) days following receipt of such agreement from Employer.
     6. Restrictive Covenants.
          6.1 No Solicitation. During employment and for a period of eighteen
(18) months after termination of employment, Employee shall not, directly or
indirectly:
               6.1.1 Solicit, or cause to be solicited, any customers of
Employer or Employer’s affiliates for purposes of selling any products or
services competitive with those of Employer or its affiliates and with whom
Employee had Material Contact in the twelve (12) months preceding termination of
employment. For purposes of this Agreement, Employee had “Material Contact” with
a customer if (a) Employee had business dealings with the customer on Employer’s
behalf, or (b) Employee was responsible for supervising or coordinating the
dealings between the customer and Employer;

- 8 -



--------------------------------------------------------------------------------



 



               6.1.2 Solicit for employment, offer, or cause to be offered
employment, either on a full time, part-time or consulting basis, to any person
who was employed by Employer or its affiliates on the date Employee’s employment
terminated and with whom Employee had regular contact with during the course of
his employment by Employer, unless Employee shall have received the prior
written consent of Employer.
          6.2 Basis for Non-Solicitation Agreement. Employee understands and
agrees that the non-solicitation agreement contained in Section 6.1 is necessary
to Employer because Employee has access to, and in order to protect the
confidentiality of, Employer’s “Confidential Information” (as that term is
defined in Section 6.3 below) from intentional and/or inadvertent disclosure or
use upon or after the termination of Employee’s employment with Employer. As
consideration, Employer expressly agrees to provide Employee with confidential
information during Employee’s employment with Employer.
          6.3 Confidentiality.
               6.3.1 Trade Secrets. “Trade Secrets” refers to information,
without regard to form, that is not generally known about Employer’s business,
that Employer has made reasonable efforts to maintain as secret or confidential,
and from which Employer derives economic value because it is not generally known
to others who can obtain economic value from its use or disclosure. Trade
Secrets include, but are not limited to, concepts, ideas, customer lists,
business lists, business and strategic plans, financial data, accounting
procedures, secondary marketing and hedging models, trade secrets, and computer
programs and plans. This definition shall not limit any definition of “trade
secrets” or any equivalent term under applicable state, local, or federal law.
               6.3.2 Confidential Information. “Confidential Information” refers
to business information or data of Employer that, although not a Trade Secret,
is not generally known to the public and that Employer desires and makes
reasonable efforts to keep confidential. Confidential Information includes, but
is not limited to, concepts, ideas, customer lists, business lists, business and
strategic plans, financial data, accounting procedures, secondary marketing and
hedging models, trade secrets, computer programs and plans, information related
to officers, directors, employees and agents, operations materials and
memoranda, personnel records and information, pricing and financial information
related to the Employer and suppliers, and any information marked “Confidential”
by Employer, and other proprietary information that does not rise to the level
of a Trade Secret. Confidential Information does not include data or information
that (i) Employer has voluntarily disclosed to the public, (ii) third parties
have independently developed and disclosed to the public, (iii) otherwise enters
the public domain through lawful means, or (iv) is lawfully and rightfully
disclosed to Employee following the date of this Agreement by another party
without an obligation to keep the information confidential. This definition
shall not limit any definition of “confidential information” or any equivalent
term under any applicable state, local or federal law.
               6.3.3 Non-Disclosure. Employee hereby acknowledges and agrees
that Employer and its affiliates have developed and own valuable information
described above as Trade Secrets and Confidential Information. Employee
acknowledges and agrees that all such Trade Secrets and Confidential Information
are valuable assets of Employer, and if developed by

- 9 -



--------------------------------------------------------------------------------



 



Employee, are developed by Employee in the course of Employee’s employment with
Employer, and are the sole property of Employer. Employee agrees that Employee
will not divulge or otherwise disclose to any third party, directly or
indirectly, any Confidential Information or Trade Secrets, except to the extent
such use or disclosure is (i) required by applicable law or in response to a
lawful inquiry from a governmental or regulatory authority, (ii) lawfully
obtainable from other sources, or (iii) authorized by Employer. Employee
acknowledges that this restriction on disclosure of Confidential Information is
limited to the period during Employee’s employment and for eighteen (18) months
thereafter. The parties acknowledge and agree that this Agreement is not
intended to, and does not, alter either Employer’s rights or Employee’s
obligations under any state or federal statutory or common law regarding trade
secrets or unfair trade practices.
          6.4 Conditional Payment. Employee’s right to receive payments of
salary continuation, benefits continuation or other non-vested compensation
described in Section 5.2 is conditioned upon Employee’s full compliance with
Section 6. If Employee fails to comply with the obligations set forth in
Section 6 as reasonably determined by the Chief Executive Officer, the Board of
Directors of Employer, or a committee of the Board, within eighteen (18) months
after Employee’s termination, then Employee shall not be entitled to any further
salary continuation, benefits continuation or other non-vested compensation from
Employer.
     7. Reimbursement of Business Expenses. During the term of this Agreement,
Employee shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by Employee in accordance with the policies, practices and
procedures of Employer to the extent applicable generally to Peer Employees.
     8. Miscellaneous.
          8.1 Notice of Termination and Termination Date. Any termination of
this Agreement by Employer or by Employee (including any Resignation) shall be
communicated by a written Notice of Termination to the other party, stating the
specific termination provision in this Agreement relied upon, if any, and
setting forth in reasonable detail the facts and circumstances, if applicable,
claimed to provide a basis for termination. The failure by Employer to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Cause shall not waive any right of Employer hereunder or preclude
Employer from asserting such fact or circumstance in enforcing Employer’s rights
under this Agreement. The effective date of termination (“Termination Date”)
shall be (i) the date specified in the Notice of Termination, or (ii) in the
event of Employee’s Death, the date of Death, or (iii) in the event of a Change
in Control, either the date specified in the Notice of Termination or the last
day of the term of this Agreement should same not be renewed on substantially
comparable terms within two (2) years following the Change in Control.
          8.2 Successorship. This Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns. This Agreement may
not be assigned without the prior written consent of the parties, other than in
connection with a merger or sale of Employer or the sale of substantially all
the assets of Employer, or similar transaction. Notwithstanding the foregoing,
Employer may, without Employee’s consent, assign, whether by assignment
agreement, merger, operation of law or otherwise, this Agreement to the Public

- 10 -



--------------------------------------------------------------------------------



 




Company or to any successor or affiliate of Employer or the Public Company,
subject to such assignee’s express assumption of all obligations of Employer
hereunder. The failure of any successor to or assignee of the Employer’s
business and/or assets in such transaction to expressly assume all obligations
of Employer hereunder shall be deemed a termination by the Company Without
Cause.
          8.3 Notices. Any notices provided for in this Agreement shall be sent
to Employer at its corporate headquarters, Attention: General Counsel, with a
copy to the Human Resources department at the same address, or to such other
address as Employer may from time to time in writing designate, and to Employee
at such address as Employee may from time to time in writing designate (or
Employee’s business address of record in the absence of such designation). All
notices shall be deemed to have been given two (2) business days after they have
been deposited as certified mail, return receipt requested, postage paid and
properly addressed to the designated address of the party to receive the
notices.
          8.4 Entire Agreement. This instrument contains the entire agreement of
the parties relating to the subject matter hereof, and it replaces and
supersedes any prior agreements between the parties relating to said subject
matter; provided, however, that all provisions of Employer’s Employee Handbook
and any other written personnel policies of Employer shall be incorporated
herein by this reference, and Employee hereby expressly acknowledges that all
provisions of the Employee Handbook and other written policies are applicable to
Employee’s employment relationship with Employer, except to the extent that any
such provisions directly conflict with any term contained in this Agreement;
PROVIDED, FURTHER, THAT EMPLOYEE HEREBY EXPRESSLY ACKNOWLEDGES THAT EMPLOYEE HAS
EXECUTED EMPLOYER’S STANDARD MUTUAL AGREEMENT TO ARBITRATE CLAIMS CONCURRENTLY
HEREWITH, WHICH REQUIRES THAT ANY DISPUTE UNDER THIS AGREEMENT WILL BE
ARBITRATED. No modifications or amendments of this Agreement shall be valid
unless made in writing and signed by the parties hereto.
          8.5 Waiver. The waiver of the breach of any term or of any condition
of this Agreement shall not be deemed to constitute the waiver of any other
breach of the same or any other term or condition.
          8.6 California Law. This Agreement shall be construed and interpreted
in accordance with the laws of California, without reference to its conflict of
laws principles.
          8.7 Injunctive Relief. Employer and Employee acknowledge that the
services Employee is obligated to render under the provisions of this Agreement
are of a special, unique, unusual, extraordinary and intellectual character,
which gives this Agreement peculiar value to Employer. The loss of these
services cannot be reasonably or adequately compensated in damages in an action
at law and it would be difficult (if not impossible) to replace these services.
By reason thereof, if either party violates any of the material provisions of
this Agreement, the parties shall, in addition to any other rights and remedies
available under this Agreement, or under applicable law or the Mutual Agreement
to Arbitrate Claims, be entitled to seek injunctive relief, as permitted by law,
from an Arbitrator pursuant to Employer’s Arbitration Agreement, restraining the
other from committing or continuing any violation of this Agreement. The
provisions hereof shall survive the expiration, suspension or termination, for
any reason, of

- 11 -



--------------------------------------------------------------------------------



 




this Agreement and shall be in addition to, and not in lieu of, any other rights
and remedies available to Employer at law or in equity.
          8.8 Claims Procedures. If Employee believes that he or she is entitled
to a payment or benefit hereunder which has not been received or which is
different than that which is required by this Agreement, Employee may file a
claim in writing with the administrator pursuant to Employer’s claims procedures
applicable to Employee with respect to this Agreement. Employer shall provide to
Employee a copy of such claims procedures separately. Utilization of the claims
procedures is a condition of payment of benefits under the Agreement.
          8.9 Severability. If any provision of this Agreement is held invalid
or unenforceable, the remainder of this Agreement shall nevertheless remain in
full force and effect, and if any provision is held invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstances.
          8.10 Regulatory Intervention. Notwithstanding anything in this
Agreement to the contrary, this Agreement is subject to the following terms and
conditions:
               8.10.1 If Employee is suspended and/or temporarily prohibited
from participating in the conduct of Employer’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818
(e)(3) and (g)(1)), Employer’s obligations hereunder shall be suspended as of
the date of service unless stayed by appropriate proceedings. If the charges in
the notice are dismissed, Employer shall (i) pay Employee all or part of the
compensation withheld while Employer’s contract obligations were suspended, and
(ii) reinstate any of Employer’s obligations which were suspended.
               8.10.2 If Employee is removed and/or permanently prohibited from
participating in the conduct of Employer’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818
(e)(4) and (g)(1)), all obligations of Employer under this Agreement shall
terminate as of the effective date of the order, but Employee’s vested rights
shall not be affected.
               8.10.3 If Employer is in default (as defined in Section 3(x)(1)
of the Federal Deposit Insurance Act (12 U.S.C. 1813 (x)(1)), all obligations
under this Agreement shall terminate as of the date of default, but Employee’s
vested rights shall not be affected.
               8.10.4 All obligations under this Agreement shall be terminated,
except to the extent determined that continuation of the contract is necessary
for the continued operation of Employer, (i) by the Office of Thrift Supervision
(“OTS”) at the time the Federal Deposit Insurance Corporation (“FDIC”) enters
into an agreement to provide assistance to or on behalf of Employer under the
authority contained in Section 13(c) of the Federal Deposit Insurance Act (12
U.S.C. 1823 (c)); or (ii) by the OTS at the time the OTS approves a supervisory
merger to resolve problems related to operation of Employer or when Employer is
determined by the OTS to be in an unsafe or unsound condition. Any rights of
Employee that shall have vested under this Agreement shall not be affected by
such action.

- 12 -



--------------------------------------------------------------------------------



 



               8.10.5 With regard to the provisions of this Section 8.10:
               (i) Employer agrees to use its best efforts to oppose any such
notice of charges as to which there are reasonable defenses;
               (ii) In the event the notice of charges is dismissed or otherwise
resolved in a manner that will permit Employer to resume its obligations to pay
compensation hereunder, Employer will promptly make such payment hereunder; and
               (iii) During the period of suspension, the vested rights of the
contracting parties shall not be affected except to the extent precluded by such
notice.
               8.10.6 Any termination related payments made to Employee by
Employer pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with 12 U.S.C. Section 1828(k) and any
regulations promulgated thereunder.
          8.11 Counsel. Employer encourages Employee to review this Agreement
with his or her personal legal counsel and to take such other steps as may be
necessary to fully understand the terms and conditions hereof. Each party and
his, her, or its counsel, if any, have reviewed this Agreement and have been
provided the opportunity to discuss this Agreement with the other party prior to
its execution.
EMPLOYER:

                 
By:
      Dated:        
 
 
 
     Michael W. Perry
     Chairman and Chief Executive Officer      
 
   
 
                EMPLOYEE:              
 
      Dated:                       Name: Scott Keys            

- 13 -



--------------------------------------------------------------------------------



 



APPENDIX A
BASE SALARY
Employee Name: Scott Keys
Current Annual Rate: $490,500

 



--------------------------------------------------------------------------------



 



APPENDIX B
CASH INCENTIVE COMPENSATION
Employee Name: Scott Keys
Initial Performance Criteria (initial annual bonus set at $250,000) (excerpted
summary):

  1.   Financial Reporting     2.   Forecasting and Planning     3.   Capital
Allocation and Cost of Funds     4.   Centralized Accounting

